[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
On June 2, 1992, a Default for Failure to Appear was entered against the Defendant. On August 19, 1993, the Plaintiff filed a Military Affidavit concerning the Defendant. The case comes to this Court as a Hearing in Damages on August 13, 1393. The Defendant did not appear, and the only witness was the Plaintiff, Todd Wagner.
Based on testimony of the Plaintiff and various exhibits introduced by the Plaintiff, the Court makes the following findings: CT Page 7893
On November 5, 1988, the Defendant delivered a severe blow to the left side of the Plaintiff's face. As he was losing consciousness the Plaintiff heard the Defendant say "We better get out of here." The Defendant is a former Golden Glove fighter.
The Plaintiff was taken to the Emergency Room of Johnson Memorial Hospital and was discharged on November 7. The discharge summary showed facial trauma with left Malar (cheekbone) fracture, and a question of left mandibular fracture. The Plaintiff returned to the hospital on November 10 for one day surgery. The left side of his face was partially caved in, necessitating an open reduction of the left malar fracture with interosseous wiring. The surgery was performed by Dr. Michael Bernstein.
Since the date of this incident, the Plaintiff has suffered recurrent eye pain and headaches. He was seen by Dr. Bernstein a few times after surgery.
On April 15, 1992, the Plaintiff was seen by Dr. Edward S. Tucker, a neurologist. He complained of frequent headaches and occasional loss of peripheral vision. Dr. Tucker saw him again on April 27, 1992, June 1, 1992 and again on February 8, 1993, at which time he stated that the Plaintiff's vision problems and headaches appear to be permanent. He was seen for eye evaluation by Dr. Malcolm Gorin on April 20, 1992, who found no eye abnormalities and no particular reason for the headaches.
The Plaintiff's hobby of scuba diving has been adversely affected by these injuries because deep and cold water cause headaches.
The Plaintiff has three barely noticeable facial scars.
As a result of his injuries he was unable to do his work as a truck-driver for four weeks, thereby sustaining a loss of earning capacity of $2,400. His medical and hospital bills were $9,620.68.
The Court finds that fair, just and reasonable damages in this case are $75,000.00.
The Court further finds that the Plaintiff's injuries were CT Page 7894 caused by the Defendant's assaultive actions, and not by his carelessness or negligence.
Richard A. Walsh, J.